TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00215-CR


Cedrick Hardin, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2023015, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due December 1, 2003.  On February 5, 2004,
appellant's appointed attorney, Ms. Sylvia Griffith Sanders, was ordered to tender a brief for filing
no later than March 5, 2004.  The Court later granted Sanders's request that the time for filing be
extended to April 5, 2004.  The brief has not been received.
The district court is ordered to conduct a hearing to determine whether counsel has
abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If present counsel is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than May 21, 2004.  Rule 38.8(b)(3).
It is ordered April 22, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish